Title: 9th.
From: Adams, John Quincy
To: 


       Doctor Leonard came here in the morning: this gentleman came as a passenger with Callahan. He underwent a violent prosecution two or three years ago in England, for endeavouring to come to America with some models of manufacturing machines. But after being two years in prison he was released and immediately resumed his original intentions; but he is now come over without his models; and he rather purposes at present to practice in his original profession as a physician and surgeon.
       I bath’d in the Sea, this afternoon; the first time I have done so this Summer; indeed it is rather troublesome here, on account of insects which are almost innumerable.
      